PER CURIAM.
John A. Osborne appeals the order denying his petition to modify the parties’ final dissolution judgment. The trial court denied Mr. Osborne’s request for a reduction in his obligation to pay Carolyn Jo Osborne permanent periodic alimony and directed him to pay Ms. Osborne’s attorney’s fees. Based upon our review of the record, the trial court’s rulings were within its discretion. Accordingly, we affirm. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
AFFIRMED.
GOSHORN, PETERSON and ANTOON, JJ., concur.